                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DEVELOPERS SURETY AND INDEMNITY                  )
COMPANY,                                         )
                                                 )       Civil Action No. 17-1647
              Plaintiff,                         )       Judge David Stewart Cercone
                                                 )       Magistrate Judge Maureen P. Kelly
                      V.                         )
                                                 )
PARKWOOD POINTE ASSOCIATES, LLC,                 )
BLACKWOOD POINTE ASSOCIATES,                     )
LLC, and DAVID G. CHERUP,                        )
                                                 )
              Defendants.                        )


                                        ORDER OF COURT
                            ~
       AND NOW, this       L    day of February, 2019, after Plaintiff Developers Surety and

Indemnity Company ("Plaintiff') filed an action in the above-captioned case, and after a Motion

for Default Judgment was filed by Plaintiff and after a Report and Recommendation was filed by

the United States Magistrate Judge giving the parties until January 28, 2019, to file written

objections thereto, and no Objections having been filed, and upon independent review of the

record, and upon consideration of the Magistrate Judge's Report and Recommendation, which is

adopted as the opinion of this Court,

       IT IS HEREBY ORDERED that the Motion for Default Judgment against ALL

Defendants (ECF 16) is GRANTED.

       IT IS FURTHER ORDERED that Judgment is entered in favor of Plaintiff and against

ALL Defendants in the amount of$121,164.05, with costs and expenses in the amount of

$4,620.00, for a total amount of $125,784.05. The Clerk shall mark this case CLOSED.
       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(l) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.




                                              David Stewart Cercone
                                              Senior United States District Judge

cc:    Honorable Maureen P. Kelly
       Chief United States Magistrate Judge
       Paul T. DeVlieger, Esquire

       ( Via CMIECF Electronic Mail)




                                                    2
